DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 07/12/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claims 1, 4-9 and 12-17 are pending, claims 1, 4 and 12-17 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 12-14  are rejected under 35 U.S.C. 103 as being unpatentable over Lukenbach et al. (US20020035046) in view of Godowski (US20090280069).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Lukenbach et al.  teaches Personal care compositions suitable for use in skin care applications, which effectively deliver and/or deposit various benefit agents into and onto the skin and which are relatively non-irritating and thus suitable for use by people having sensitive skin and eyes comprising at least one ester and a water dispersible component (abstract). The pH of the personal care composition is from 5 to 7 or 5.9 to 6.5 (page 8, [0123]; page 14, [0187]). Surfactant is included in the personal care composition (page 4, [0066]). Example of suitable benefits includes amino acid and many others and mixtures therefore (page 5, [0072]). Suitable amino acid includes glutamic acid, alanine, proline and mixtures (page 6, [0087]).  Suitable amino acid agents include amino acids derived from the hydrolysis of various proteins as well as the salts, esters, and acyl derivatives thereof. Examples of such amino acid agents nonexclusively include amphoteric amino acids such as alkylamido alkylamines, i.e. stearyl acetyl glutamate, capryloyl silk amino acid, capryloyl collagen amino acids; capryloyl keratin amino acids; capryloyl pea amino acids; cocodimonium hydroxypropyl silk amino acids; corn gluten amino acids; cysteine; glutamic acid; glycine; hair keratin amino acids; amino acids such as aspartic acid, threonine, serine, glutamic acid, proline, glycine, alanine, cystine, valine, methionine, isoleucine, leucine,
tyrosine, phenylalanine, cysteic acid, lysine, histidine, arginine, cysteine, tryptophan, citrulline; lysine; silk amino acids, wheat amino acids; and mixtures thereof (page 6, [0087]). Typically the amount of benefit agent is from 0.01 to about 5.0% (page 7, [0117]). In one embodiment, the personal care composition is in the form of shampoo (claims 1, 26 and 48). The composition comprises 0.1-5% of thickener (page 4, [0062]). 
Godowski teaches shampoo composition comprises about 0.05 to about 10% of thickener (claims 1 and 7-8),

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Lukenbach et al.   is that Lukenbach et al.   does not teach 10-40% of suspending agent. The deficiency of Lukenbach et al. is cured by Godowski.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lukenbach et al., as suggested by Godowski, and produce the instant invention.
One of ordinary skill in the art would have been motivated to have about 10% of thickener (suspending agent) because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Godowski, teaching thickener 0.05% to 10% in shampoo, it is obvious for one ordinary skill in the art to have about 10% of thickener (suspending agent) and produce instant claimed invention with reasonable expectation of success.
Lukenbach et al. teaches a personal care composition in the form of shampoo comprises surfactant and a mixture of amino acid comprises glutamic acid, alanine and proline as benefit agent. Since Lukenbach et al. teaches amount of benefit agent from 0.01 to about 5%, each of glutamic acid, alanine and proline is from 0.01 to about 5% as long the total amount is not more than 5%, for example, when each of glutamic acid, alanine and proline is 0.5%, their ratio is 1:1:1 and the total of amount is 1.5%.
Regarding the limitation of the mixture of amino acids consist of glutamic acid, alanine and proline, since Lukenbach et al. teaches a list of amino acids including glutamic acid, alanine and proline as well as their mixture, the mixture of glutamic acid, alanine and proline acids is obvious and no additional amino acid is required in this amino acid mixture. Therefore, the limitation of “consists of” is met.
Regarding the composition is configured to increase the denaturation temperature of the hair, since Lukenbach et al. teaches the same or substantially same composition comprising the same hair benefit agents glutamic acid, alanine and proline, this same or substantially same composition is expected to have the same property increasing the denaturation temperature of the hair. MPEP 2112, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lukenbach et al. (US20020035046) in view of Godowski (US20090280069), as applied for the above 103 rejections for claims 1, 4 and 12-14,  further in view of Garabedian et al. (US4632772).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Lukenbach et al. and Godowski teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
Garabedian et al. teaches antimicrobial composition in the form of shampoo (column 6, line 60-65) comprises ethylene glycol monostearate (claim 1).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Lukenbach et al.  is that Lukenbach et al.   do not expressly teach ethylene glycol stearate. This deficiency in Lukenbach et al.  is cured by the teachings of Garabedian et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lukenbach et al., as suggested by Garabedian et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to include ethyl glycol stearate as thickener because ethyl glycol stearate is a suitable and known thickener in shampoo. MPEP 2144.07. Under guidance from Lukenbach et al. teaching thickener, Garabedian et al. teaching ethylene glycol monostearate (ethylene glycol stearate) as thickener in shampoo, it is obvious for one of ordinary skill in the art to  include ethyl glycol stearate as thickener and produce instant claimed invention with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that prior arts do not teach amended claim limitation such as thickener in the range of 10-40%.
In response to this argument: This is not persuasive. The modified 103 rejections teach each limitation of applicant’s claimed invention, and the 103 rejection is still proper.
MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613